Citation Nr: 0433651	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-16 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right ankle fracture, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for status post 
tarsal tunnel release time 2, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for scars which 
are residuals of tarsal tunnel release, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO denied the veteran's 
claim for an increased evaluation for status post 
arthroscopy, release of tarsal tunnel and removal of loose 
bodies from the right ankle.  

At the April 2003 videoconference hearing the veteran raised 
the issue of entitlement to individual unemployability due to 
service-connected disability (TDIU).  This issue is referred 
to the RO for development as indicated in the August 2002 
memorandum from the Director of Compensation and Pension 
Service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the April 2003 videoconference hearing the veteran 
testified that he was scheduled for a VA examination on April 
4, 2003.  That examination report is not in the claims file.  
In addition, a review of the claims file shows that the most 
recent VA outpatient treatment record was dated January 2002.  
If more current treatment records are available they should 
be included in the claims file.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2004).

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:


1.  Obtain the veteran's April 2003 VA 
examination report and associate it with 
the claims file.  

2.  Obtain the veteran's medical records 
from the VAMC in Jackson, Mississippi, 
from January 2002 until the present and 
associate them with the claims file.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

4.  If the benefits sought on appeal are 
not granted both the appellant and the 
appellant's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




